UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2011 Commission File Number Novogen Limited (Translation of registrant’s name into English) 140 Wicks Road, North Ryde, NSW, Australia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l):o Note: Regulation S-T Rule 101 (b)( I) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule lO1(b)(7): o Note: Regulation S-T Rule l01(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule l2g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Novogen Limited (Registrant) /s/Ron Erratt Ronald Lea Erratt Company Secretary Date 20 December, 2011 ASX & MEDIA RELEASE 20 DECEMBER, 2011 MARSHALL EDWARDS AWARDED KEY PATENT FOR COMPOSITIONS OF LEAD ONCOLOGY DRUG CANDIDATES Novogen Limited’s subsidiary, Marshall Edwards, Inc., (NASDAQ: MSHL) has made the following announcement: San Diego – 20 December, 2011 – Marshall Edwards, Inc., an oncology company focused on the clinical development of novel therapeutics targeting cancer metabolism, announced today that the US Patent and Trademark Office has issued a new patent, US Patent No. 8,080,675, covering a number of the company’s isoflavone-based compounds, including lead oncology drug candidates ME-143 and ME-344, and their pharmaceutical compositions.The patent is estimated to provide protection until March 2027. “This patent represents another important milestone in our efforts to develop our lead drug candidates into valuable treatment options for patients with cancer” said Daniel P Gold, PhD, President and Chief Executive Officer of Marshall Edwards.“Furthermore, this demonstrates our commitment to further strengthening the intellectual property portfolio we acquired earlier this year, which will be essential for partnering any of our drug candidates and enhancing shareholder value.” Marshall Edwards completed the acquisition of its isoflavone-based intellectual property portfolio, including worldwide rights to lead oncology drug candidates ME-143 and ME-344, from Novogen Limited in May 2011.The portfolio now includes 11 issued US patents, at least 14 US patent applications, at least 40 issued foreign patents and at least 80 foreign patent applications. About Marshall Edwards Marshall Edwards, Inc. (Nasdaq: MSHL) is a San Diego-based oncology company focused on the clinical development of novel anti-cancer therapeutics.The company’s lead programs focus on two families of small molecules that result in the inhibition of tumour cell metabolism.The first and most advanced is a NADH oxidase inhibitor program that includes lead candidate ME-143.The company initiated a Phase I clinical trial of intravenous ME-143 in patients with solid refractory tumours in September, 2011 and expects final data from the trial by the second quarter of 2012.The second program is a family of mitochondrial inhibitors that includes lead candidate ME-344.The company is currently conducting the necessary pre-clinical animal toxicity studies to support submission of an Investigational New Drug (IND) application for ME-344 in the first quarter of 2012.For more information, please visit www.marshalledwardsinc.com. About Novogen Limited Novogen Limited (ASX: NRTNasdaq: NVGN) is an Australian biotechnology company based in Sydney, Australia.Novogen conducts research and development on oncology therapeutics through its subsidiary, Marshall Edwards, Inc., and is developing glucan technology through its subsidiary, Glycotex, Inc.More information on the Novogen group of companies can be found at www.novogen.com.
